Mr. Justice Richardson
delivered the opinion of the court.
• In each of these cases, the plea was non est factum, and. in each case, the hand-writing of the obligor, and that of the assignor also, was proved without opposition s though *392not by the subscribing witness.. This substitution of .one witness for another is, in conformity to the act of 1802, which, according to an early adjudication, and the uniform' practice since,'permits any competent witness, who can, to' prove the hand-writing of an obligor in the place of the subscribing witness, unless the plea of the defendant be vd rifled by his oath.
Simons and Waring, for the motion.
Charles Fraser, contra,
The motion is therefore dismissed in both cases!
Justices Colcock, Nott, and. Gantt, concurred,